BOYACK ASHTON LC ATTORNEYS AND COUNSELORS AT LAW A Limited Liability Company 2290 East 4500 South, Suite 130 Salt Lake City, Utah 84117 Telephone (801) 278-9925 Fax (801) 278-9925 email wboyack@hotmail.com Wallace T. Boyack, P.C. August 24, 2011 Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C.20649 To Whom It May Concern: Re: Request for removal of incorrect filing from the EDGAR system Accession No. 0000931731-11-000184 Trans Energy, Inc. Gentlemen: The above-captioned filing, a Form SC-13D actually intended to be filed on behalf of Clarence Smith, was mistakenly filed this morning under the CIK of the issuer as opposed to the CIK of Mr. Smith as the owner of the securities. A filing of the 13D was made subsequently under the correct (owner) CIK number. We would appreciate, therefore, if you would remove the incorrect filing from the EDGAR system at your earliest possible convenience. As instructed, I will also follow up with an email of this letter to cfitedgar@sec.gov. Should you have any questions, I may be reached via telephone at 801-278-9925 or via fax at 866-805-1430;my email address is wboyack@hotmail.com. Thank you for your attention to this request. Sincerely, /s/ Wallace T. Boyack Wallace T. Boyack Attorney At Law
